103 N.J. 115 (1986)
510 A.2d 1118
W.J. SCHNEIDER AND K.B. MARCUS, PLAINTIFFS-APPELLANTS,
v.
CITY OF EAST ORANGE, DEFENDANT-RESPONDENT, AND ATTORNEY GENERAL OF NEW JERSEY, INTERVENOR-RESPONDENT.
The Supreme Court of New Jersey.
Argued October 21, 1985.
Decided March 13, 1986.
Alan R. Hammer argued the cause for appellants (Brach, Eichler, Rosenberg, Silver, Bernstein, Hammer & Gladstone, attorneys; Alan R. Hammer and Michael Pesce, of counsel; Michael Pesce and Daniel Keough, on the brief).
Saul A. Wolfe argued the cause for the respondent (Skoloff and Wolfe, attorneys; Saul A. Wolfe, of counsel; Robert F. Giancaterino, on the brief).
Harry Haushalter, Deputy Attorney General, argued the cause for the intervenor (Irwin I. Kimmelman, Attorney General of New Jersey, attorney; James J. Ciancia, Assistant Attorney General, of counsel; Harry Haushalter, on the brief).
PER CURIAM.
The judgment of the Appellate Division is affirmed, substantially for the reasons expressed in the opinion of Judge Gaynor, reported at 196 N.J. Super. 587 (1984).
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, POLLOCK, O'HERN, GARIBALDI and STEIN  6.
For reversal  None.